Sanford, J.
The construction and repair of all the “ streets, highways and roads ” within the limits of the city of Hartford, was and is a duty imposed upon the defendants by law, and that duty is not denied. 1 Private Acts, 387. And by the statute concerning highways and bridges, (Rev. Stat.,t tit. 24, § 5,) it is provided that “ if any person shall lose a limb, break a bone, or receive any bruise or bodily injury by means of any defective bridge or road, the town, person, persons or corporation, which ought to keep such road or bridge in repair, shall pay to the person so hurt or wounded, just damages.”
That the sidewalk on which the plaintiff received the injury complained of was part of the public street, road or highway which it was primarily the defendants’ duty to repair, a part of the “ road ” within the meaning of the statute just recited,. we have no doubt. The terms “ public street, road and highway ” in these statutes seem to be used as convertible terms. See Rev. Stat., tit. 24, ch. 1; 1 Private Acts, 369, 373, 379, 383, 389. A road is “ an open way or public passage— ground appropriated for public travel: as a generic term-it includes highway, street and lane.” Webster’s Dictionary, “ Road.” Bouvier’s Law Diet. “ Street.” Where an order of the county court designated “ the west line of Main street ” in the city of Middletown as one of the boundaries of the prison liberties, this court held that the practical line of the street as used and occupied was the line intended by the order, and included the whole of the street or highway between the houses. Ely v. Parsons, 2 Conn., 384.
Whether a city or any other municipal corporation charged with the repair of roads, can be compelled to construct sidewalks along its roads or streets, or not, is a question which, as it is not made, we need not decide ; and will only say regarding it, that its determination might be found to depend mainly upon the inquiry whether the safety or convenience of travel*121ers required such sidewalks or not, as whether a highway is or is not in good and sufficient repair always depends upon the location of such way and the uses to which it is appropriated. But that a sidewalk along a public street in a city, having been constructed and thrown open for public use, and used in connection with the rest of the street, must, as a part of the street, be so maintained and repaired as to be reasonably safe and convenient for the passage of travelers exercising ordinary care, we think is clear. And we find nothing in the defendants’ charter, or in any public or private act relating to the subject, which, in our judgment, exonerates the city from its duty toward the public to keep such sidewalks in repair, nor from its liability to make compensation for injuries arising from the neglect of that duty. The city is bound to see to it that all portions of the street subject to its control are kept in good and sufficient repair. And this obligation we think is in no degree affected by the consideration that it has power to order the construction or repair of sidewalks to be made by the adjoining proprietors, and in case of their non-compliance with such order to collect from them the expense of such construction or repair. The duty is by law imposed primarily upon the city, and to the city the public and individuals have a right to look for security against accidents, as well as for indemnity for injury occasioned by its neglect. Whether the funds required to meet these responsibilities are to be obtained from the adjoining proprietors, or by the levy of a general tax upon all the citizens, or otherwise, is immaterial.
The charge of the court in regard to the defendants’ knowledge of the condition of the sidewalk was correct. It was the duty of the city by its proper officers or agents to exercise a reasonable supervision of the streets and sidewalks within its limits, and it could be no excuse for the defendants that they had in fact no knowledge of the defect in question, if their ignorance arose from neglect to exercise such supervision. If the defect was “ palpable, dangerous, and had existed for a long time,” the jury might very properly infer, either negligent supervision and ignorance consequent upon and chargea*122ble to such neglect, or notice of the defect and a disregard of the duty to repair it.
A new trial ought to be denied.
In this opinion the other judges concurred.